Citation Nr: 0202175	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  95-11 939	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1966 to July 1969, and 
served in the Republic of Vietnam from December 1967 to July 
1969.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from August 1994 and November 1994 decisions by the 
RO.  

The case was remanded by the Board in February 1998 for 
additional development of the record.  

In December 2001, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in January 2002.  



FINDINGS OF FACT

1.  The veteran's military service included service in the 
Republic of Vietnam, during the Vietnam era.  

2.  At the time of his death in February 1994, the veteran 
had not established service connection for any disability; he 
was in receipt of nonservice-connected special monthly 
pension benefits by reason of being housebound.  

3.  The Certificate of Death shows that the veteran died on 
February [redacted], 1994 as the result of metastatic gastric cancer.  

4.  The veteran's metastatic gastric cancer is not shown to 
have been manifested in service or for many years thereafter.  

5.  The fatal gastric cancer is not shown to have been due to 
Agent Orange exposure or other incident in the veteran's 
period of active service.  

6.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing or hastening the veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran's metastatic gastric cancer was not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5100, 5102, 5103, 5103A, 5104, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in causing of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1310, 5100, 5102, 
5103, 5103A, 5104, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  

The record shows that the claimant was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand and VHA opinion request notification, 
informed the claimant of the information and evidence needed 
to substantiate her claim.  Thus, VA has met its duty of 
informing the claimant.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO obtained the evidence requested in the 
February 1998 remand.  The claimant has not referenced any 
unobtained or obtainable evidence that might aid her claim.  

Additionally, the claim has been reviewed by a VHA specialist 
for an opinion with respect to the claimant's assertions.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini, 1 
Vet. App. at 546 (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  

For the reasons previously set forth, the Board finds that 
the claimant has been given ample opportunity to provide 
evidence and argument in support of her claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist her.  



II.  Facts

The appellant contends that the veteran's fatal cancer was 
due to his exposure to Agent Orange during service in the 
Republic of Vietnam.  

Specifically, she argued on her VA Form 9, dated March 1995, 
that the veteran's death certificate had revealed that he had 
carcinoma of the stomach and gastric system, which included 
involvement of the throat, larynx and esophagus, due to Agent 
Orange exposure.  

A careful review of the claims folder shows that it includes 
the veteran's death certificate; his service medical records; 
his treatment records from Shenandoah Hospital, dated from 
April 1992 to October 1993; clinical records from his 
treating physicians, dated from October 1992 to February 
1994; an Agent Orange registry examination, dated in July 
1993; letters from his private physician, dated March 1994, 
August 1994 and March 1998; and other treatment records.  

None of the veteran's service medical records included any 
reference to his metastatic gastric cancer or related 
condition.  

An April 1992 record showed that an upper gastrointestinal 
series was performed.  The impression was that of spontaneous 
reflux and probable gastritis and duodenitis involving the 
bulb.  

The report of a September 1992 examination by one of the 
veteran's private physicians, Dr. N.G., reported an 
impression of advanced adenocarcinoma of the gastro-
esophageal junction [with] hepatic metastases.  It was noted 
that the veteran was reported to have been a tobacco user and 
a former heavy alcohol user.  

The Agent Orange Registry examination report, dated in July 
1993, showed that the veteran had served in the Republic of 
Vietnam from December 1967 to July 1969 and that he was not 
involved in spraying Agent Orange, but that he was not sure 
if he had been sprayed, had been in areas of recent spraying 
or if he had ingested food or drink that had been exposed to 
Agent Orange.  

The veteran's death certificate shows that he died from 
metastatic gastric cancer on February [redacted], 1994.  An autopsy 
was not performed.  

Several letters from one of the veteran's treating 
physicians, Dr. N.G., are of record.  

In a letter dated in March 1994, the examiner opined: 
"Although [the veteran] was a smoker, .... he developed his 
cancer at a very early age compared to most patients with 
cancer of the stomach or esophagus, and he indeed had no 
family history of this disease.  This certainly raise[d] the 
suspicion that his exposure to Agent Orange during his 
Vietnam tour of duty was in fact somehow related to the early 
development of the malignancy."  

A second letter is dated in August 1994 stated that "in 
pursuing matters along the concept of 'reasonable doubt,' ...it 
[was] not inconceivable that carcinoma of the esophagus could 
also be somehow linked to exposure to Agent Orange," and 
concludes that it was "theoretically possible for Agent 
Orange to have contributed to the development of [the 
veteran's] esophageal cancer."  

The Board requested that this case be referred for review and 
that an opinion be provided by a VHA specialist in December 
2001.  

The veteran's claims folder was transferred to a VA Medical 
Center where a VA physician provided the requested opinion.  

The VA doctor outlined several facts, noting that, as the 
veteran had served in the Republic of Vietnam, exposure to 
Agent Orange was presumed; that the veteran's tumor was 
alternatively described as being gastroesophageal in origin 
and gastric or esophageal; and that the veteran had been 
described as having been a one pack a day smoker, as well as 
a participant in a VA alcohol program in 1983.  The physician 
also noted that both tobacco use and alcohol use had been 
associated with development of cancer of the esophagus.  

The VA physician's opinion next noted that the VA Secretary 
had determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era was not warranted for gastrointestinal 
tumors and that the veteran's gastric cancer and esophageal 
cancer were gastrointestinal tumors.  

The VA physician stated further that she was unaware of any 
evidence or studies which established any link between 
exposure to Agent Orange and subsequent development of 
gastric or esophageal carcinoma.  She noted that the 
veteran's private physician's statements "brought forward a 
speculative theory."  However, the VHA physician concluded, 
after a careful review of all of the evidence, that it was 
"far less likely than not" that the veteran's fatal 
malignancy was caused or aggravated in any way by exposure to 
Agent Orange.  


III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, service connection may be established for disease 
or injury incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  

The following diseases are listed at 38 C.F.R. § 3.309(e): 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subactue peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2001).  

The Board notes that 38 C.F.R. § 3.309(e) was recently 
amended, adding Type II Diabetes Mellitus to the list of 
diseases for which presumptive service-connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).  

However, the Board finds that this change is not applicable 
or material to the appellant's claim, and that further action 
by the RO as to this change is not required.  

The evidence of record reveals that the cause of the 
veteran's death was metastatic gastric cancer.  The appellant 
has not submitted any evidence showing that the veteran's 
gastric cancer developed in service.  The medical records 
also do not show the presence of the veteran's gastric cancer 
until many years after service.  

As was noted hereinabove, the appellant's has asserted that 
the veteran's fatal cancer was due to Agent Orange exposure 
during the Vietnam era.  

However, the death certificate shows only that his death was 
due to metastatic gastric cancer.  

As noted, gastrointestinal cancers are not listed under 
38 C.F.R. § 3.309(e) as a type of cancer for which service 
connection may be presumed.  The December 2001 VHA specialist 
opinion in this regard has specifically stated that gastric 
cancer and esophageal cancers were gastrointestinal tumors.  

Although the appellant has argued that the veteran had 
manifested some form of respiratory cancer, the competent 
evidence of record does not support her assertions in this 
regard.  It also is not shown by the record that she has any 
medical training or expertise to make such a statement.  

The fact that the Secretary has not determined that there is 
any presumptive basis to service connect the veteran's 
gastric carcinoma based on exposure to Agent Orange does not 
preclude the appellant from establishing such a relationship 
(i.e., through evidence of a direct relationship to service 
or on some other secondary basis).  

However, to do so, the appellant must submit competent 
evidence to support this position.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  In this regard, the Board notes that 
it requested a VHA opinion to clearly resolve this question.  

The requested VHA opinion found that it was "far less likely 
than not" that the veteran's fatal malignancy was caused or 
aggravated in any way by exposure to Agent Orange.  The 
reviewing VA physician added that she was not aware of any 
scientific evidence that linked the development of gastric or 
esophageal cancer to Agent Orange exposure.  

Significantly, the VHA opinion noted that the submitted 
private physician's statements on their face only served to 
advance a speculative theory.  

Thus, the Board finds that the preponderance of the evidence 
is against the appellant's claim; the benefit of the doubt 
rule is not for application in this case.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

